*269MEMORANDUM**
Ana Maria Torres, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s order finding her ineligible for suspension of deportation, but granting voluntary departure. We dismiss the petition for review.
We lack jurisdiction to review petitioner’s challenge to the denial of suspension of deportation on the ground that Torres failed to prove extreme hardship. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997).
The BIA’s summary affirmance without opinion does not violate due process. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003). Torres’s equal protection challenges to NACARA and to IIR-IRA lack merit. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Ram v. INS, 243 F.3d 510, 517-518 (9th Cir.2001). We therefore dismiss Verduzco-Martinez’s due process claims. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001) (“To be colorable ... the claim must have some possible validity.”)
Pursuant to Elian v. Ashcroft, No. 02-72752, 2004 WL 1200790 (9th Cir. June 2, 2004) (order), Torres’s voluntary departure period will begin to run upon issuance of the court’s mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.